DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barber (US 5469404 A).

Regarding claim 1, Barber teaches a marine survey system for ultrahigh resolution mapping of a marine bottom below a body of water. (Abstract, Col.1, lines 13-18, Col.3, line 62-Col.4, line 10)

Further regarding claim 1, Barber teaches the system comprising a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind a 

Further regarding claim 1, Barber teaches the frame (10) comprising a rigid framework (14, 16, 18, 20, 22 and 24) and a plurality of independent acoustic sources (12). (Col.5, lines 7-20, Col.3, lines 23-26, 46-58, Figs.2-5)

Further regarding claim 1, Barber teaches wherein each acoustic source (12) is controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9)

Further regarding claim 1, Barber teaches wherein the acoustic sources (12) are kept fixated by the rigid framework at a source-to-source distance less than four meters in a transverse direction perpendicular to a movement direction of the marine vessel for distinguishing the bottom regions with a resolution of less than two meters at least in the transverse direction. (Col.6, lines 32-67, Fig.4-6, d1-d4)


Regarding claim 6, Barber teaches wherein each acoustic source (12) comprises a respective array of acoustic transducers (hydrophones), wherein the acoustic transducers of the respective array are configured to fire in unison to collectively emit the separately detectable respective acoustic wave. (Col.2, line 67-Col.3, line 2, Col.3, lines 46-58, Col.4, line 54-Col.5, line 6, Fig.1)

Regarding claim 7, Barber teaches wherein the source-to-source distance is more than half a meter. (Col.6, lines 32-67, Fig.4-6, d1-d4) 

Regarding claim 8, Barber teaches wherein the frame (10) comprises one or more floatation devices (F) to keep the frame at least partially afloat with the acoustic sources (12) at a fixed source depth below a surface of the water. (Col.4, lines 57-60, Col.5, lines 39-40, Fig.1, “F”)

Regarding claim 9, Barber teaches a controller configured to perform the operational acts including control of the acoustic sources (12) to emit the respective acoustic waves and receiving signals from the acoustic receivers (hydrophones). (Col.3, lines 52-55, Col.5, lines 5-6, Col.7, lines 62-65, Claim 6) 


Regarding claim 12, Barber teaches a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind the marine vessel moving over the water in a first direction. (Col.5, lines 7-21, Col.4, lines 44-60, Fig.1)

Further regarding claim 12, Barber teaches a frame (10) comprising a rigid framework (14, 16, 18, 20, 22 and 24) and a plurality of independent acoustic sources (12), wherein each acoustic source (12) is controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof, wherein the acoustic sources are kept fixated by the rigid framework at a source-to-source distance less than four meters in a transverse direction perpendicular to the movement direction of the marine vessel for distinguishing the bottom regions with a resolution of less than two meters at least in the transverse direction. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9, Col.6, lines 32-67, Fig.1, “V”, Fig.2, Fig.4-6, d1-d4)


Regarding claim 14, Barber teaches a marine survey method for ultrahigh resolution mapping of a marine bottom below a body of water via a frame (10). (Abstract, Col.1, lines 13-18, Col.3, line 62-Col.4, line 10)

Further regarding claim 14, Barber teaches a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind a marine vessel moving over the water in a first direction. (Col.5, lines 7-21, Col.4, lines 44-60, Fig.1)

Further regarding claim 14, Barber teaches the frame (10) comprising a rigid framework (14, 16, 18, 20, 22 and 24) and a plurality of independent acoustic sources (12). (Col.5, lines 7-20, Col.3, lines 23-26, 46-58, Figs.2-5)

Further regarding claim 14, Barber teaches wherein each acoustic source (12) is independently controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9)

Further regarding claim 14, Barber teaches wherein the acoustic sources (12) are kept fixated by the rigid framework at a source-to-source distance less than four meters in a transverse direction perpendicular to a movement direction of the marine vessel for distinguishing the bottom regions with a ultrahigh resolution of less than two meters at least in the transverse direction. (Col.6, lines 32-67, Fig.4-6, d1-d4)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barber

Regarding claim 2, Barber teaches at least one streamer (H) attached to the frame (10), each streamer comprising a string of acoustic receivers (hydrophones) towed in a line behind the marine vessel, wherein the acoustic receivers are linearly arranged in the movement direction of the marine vessel. (Col.4, line 54-Col.5, line 6, Fig.1) 

Barber fails to explicitly teach at least two streamers.

Official notice is taken that the use of multiple streamers is a well-known practice in the art of the claimed invention. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate at least two streamers in order to increase cross-line resolution without the need for additional sailing lines. 

Regarding claim 13, Barber teaches wherein one or more towing cables (H, C, L-1 and L-2) are attached to the frame for towing the frame at a distance behind the marine vessel. (Col.5, lines 7-21, Col.4, lines 44-60, Col.5, lines 23-48, Fig.1)

Barber fails to explicitly teach wherein the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel.

Official notice is taken that the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel is an obvious variation and a well-known practice in the art of the claimed invention. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel as a solution to the problems regarding wake turbulence (streamer spreading and uneven positioning).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long (US 20160061981 A1).

Regarding claim 3, Barber teaches wherein the plurality of independent acoustic sources (12) are arranged (Fig.1) but does not explicitly teach wherein the plurality of independent acoustic sources are arranged in the transverse direction between two adjacent streamers attached to the frame.

Long, in the same field of endeavor teaches wherein the plurality of independent acoustic sources (128) are arranged in the transverse direction between two adjacent streamers (106A-106F) attached to the frame. (Paragraph 29, Fig.1, Fig.4, “128”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein the plurality of independent acoustic sources are arranged in the transverse direction between two adjacent streamers attached to the frame as taught by Long in order to maintain a predetermined lateral separation (e.g., 6 meters) throughout an entire geophysical survey.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Karlsen (US 20140153361 A1)

Regarding claim 4, Barber teaches the invention as claimed but does not explicitly teach wherein at least two inner streamers are attached to the frame and at least two outer streamers are towed directly by the marine vessel without attachment to the frame.

Karlsen, in the same field of endeavor teaches wherein at least two inner streamers are attached to the frame and at least two outer streamers are towed directly by the marine vessel without attachment to the frame. (Paragraphs 16-18, Fig.1 “35, 25, 45, 60, 55”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein at least two inner streamers are attached to the frame and at least two outer streamers are towed directly by the marine vessel without attachment to the frame as taught by Karlsen in order to maintain lateral separation of the energy sources and for additional connection points or other devices that may be positioned on the source cable without restricting positioning of the spreader lines as the open collar should be able to move over these types of devices on the source cable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Eriksen (US 20170219731 A1).

Regarding claim 5, Barber teaches the invention as claimed but does not explicitly teach wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel.

Eriksen, in the same field of endeavor teaches wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel. (Paragraphs 11, 7)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel as taught by Eriksen in order to have a full three-dimensional overview of the subsurface structure and have the ability to view the data not only as vertical sections (cross sections) along or parallel to the acquisition path but also vertical sections perpendicular to the acquisition path and in any other direction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Harold (US 20040000446 A1).

Regarding claim 10, Barber teaches the invention as claimed but does not explicitly teach one or more positioning units attached to the frame with a known relative position with respect to the acoustic sources.

Harold, in the same field of endeavor teaches one or more positioning units (112) attached to the frame (102) with a known relative position with respect to the acoustic sources (120, 100). (Paragraph 35, Fig.4, “112, 100, 102, 120”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate one or more positioning units attached to the frame with a known relative position with respect to the acoustic sources as taught by Harold in order to determine the location of seismic signal source and thus the speed and heading of seismic signal source can be determined with conventional algorithms. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Miu (CN 103823252 A).

Regarding claim 11, Barber teaches transmitting signals between the frame and the marine vessel (Col.7, line 63-Col.8, line 10) but does not explicitly teach wherein the frame comprises a wireless transmitter.

Miu, in the same field of endeavor teaches wherein the frame comprises a wireless transmitter (22). (Paragraph 7, Claim 1, Fig.1, “22”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein the frame comprises a wireless transmitter as taught by Miu in order to position and scale the area in the surrounding environment and transmit data. 


Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645